     Case 2:18-cv-03213-JHS Document 23 Filed 11/14/18 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     EASTER.~ DISTRICT OF PENNSYLVA.~IA

ANDREW PERRONG, on behalf of
himself and others similarly situated,
                                                   Case ;'io. 2: 18-cv-3213-JHS
       Plaintiff,

V.

TEXPO POWER, LP d/bla YEP
ENERGY,

       Defendant.

                          STIPU~ATIO~ TO EXTEND TIM~

        Plaintiff Andrew Perrong and Defendant Texpo Power, LP, by and through their

undersigned counsel, hereby stipulate and agree that the deadline for Plaintiff to respond

to Defendant's Motion for Judgment on the Pleadmgs (Doc. 18) is hereby extended from

November 13, 2018 up to and including November 20, 2018, and the deadline for

Defendant to file its reply in support of its Motion for Judgment on the Pleadings is

hereby extended up to and including December 5, 2018.

Respectfully submitted,

l~l Bri~p K. Murphy __                       Isl Dani~l JT Mc~enna1 per auth. 11/~2118
Brian K. Murphy (admitted pro hac vice)      Daniel JT McKenna
Jonathan P. Misny ( admitted pro hac vice)   Jenny N. Perkms
Murray Murphy Moul + Basil LLP               Ballard Spahr LLP
1114 Dublin Road                              1735 Market Street, 51 st Floor
Columbus, OH 43215                           Philadelphia, PA 19103-7599
Telephone: 614.488.0400                      Telephone: 215.665.8500
Facsimile: 614.488.0401                      Facsimile: 215.864.8999
E-mail: murphy@mmmb.com                      E-mail: mckennad@ballardspahr.com
        misny@mmmb.com                               perkinsj@ballardspahr.com

                                              Attorneys for Defendant
   Case 2:18-cv-03213-JHS Document 23 Filed 11/14/18 Page 2 of 2




Clayton S. Morrow
Morrow & Artim, PC
304 Ross Street, 7th Floor
Pittsburgh, PA 15219
Telephone: 412.281.1250
Email: csm@consumerlaw365.com

Anthony I. Paronich (admitted pro hac
vice)
Broderick & Paronich, P.C.
99 High Street, Suite 304
Boston, MA 02110
Telephone: 508.221.1510
Facsimile: 617.830.0327
E-mail: anthony@broderick-law.com

Attorneys for Plaintiff


       AND NOW, this      l.:J_ day of November, 2018, the above Stipulation to Extend
Time is hereby APPROVED and ENTERED as an Order of Court.


                                            BY THE COt;RT:




                                            2
